DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/889,830 and 16/889,831 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of the Application
This is an allowability notice in response to applicant's remarks and amendments filed on 01/31/2022. Claim(s) 1,3-10,14-18 and 20 are previously presented, claims 2 and 12 are cancelled and claim(s) 11,13,19 is/are currently amended.   Accordingly, Claim(s) 1, 3-11 and 13-20 is/are allowed.
Allowable Subject Matter
Claims 1,3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding Independent Claims 1 and 11, the closest prior art Kok (US 201 7/0320242 - of record), teaches a method for producing a reinforced structure (1) (see Fig.1), the method comprising:
irradiating and heating with a first laser beam (112) from a first laser first, a segment of heating surface (32) of a feedstock (strip (30)) during a first time-interval, wherein the first laser beam by a first average power during the first time-interval (see Fig. 1;[0076] and [0079- 0080)); irradiating and heating a portion of heating surface (12) of a workpiece (molded body (10)) with a second laser beam (112) from a second laser during a second time-interval (see Fig. 1;[0076] and [0079-0080]); tamping the segment of feedstock (30) onto the portion of the workpiece during a third time-interval (i.e. pressing the strip (30) with a pressure unit (40)), wherein the third time- interval is after, and is mutually exclusive of, the first time-interval, and wherein the third time interval is after, and mutually exclusive of, the second time-interval (see Figs. 1-3; [0077-0078] and [0081]). However, Kok fails to teach depositing the feedstock onto the workpiece at a non-uniform rate; and directing the first laser to generate the first laser beam with 
Therefore, claims 1 and 11 are deemed novel and non-obvious over the prior art of record.
Regarding claims 3-10, they depend from claim 1; thus, they are also deemed novel and non- obvious over the prior art of record.
Regarding claims 13-20, they depend from claim 11; thus, they are also deemed novel and non- obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743